Dear Chief Minor:
We received your request for an opinion regarding the placement and operation of a concession stand on property which is owned by the City of Baldwin.  There are a number of ways for the city to arrange for concession stands on city property but, regardless of the particular procedure as outlined in this opinion, concession stands may only be placed on city property pursuant to a written contract or agreement between the parties.
The city may lease space to a vendor pursuant to Louisiana's Public Lease Law found at La.R.S. 41:1211, et seq.  It is important to note that the city must comply with the Public Lease Law only if a specific area is to be leased for the exclusive use of a vendor.
The city may contract with a vendor and receive a percentage of the sales.  Although there is no specific statute which addresses this type of contract, we recommend that any such contract be put in writing so that there is a clear understanding of the obligations of each of the parties.  This procedure is most commonly used and it appears from your request that this would be the ideal arrangement for the City of Baldwin.  It is important to note that without compensation, such use of the city's property would be tantamount to a donation of public funds which is expressly prohibited by Article 7, Section 14 of the Louisiana Constitution of 1974.  See Attorney General Opinion No. 00-322.
You also ask if an elected official may operate a concession stand on city property.  The Louisiana Board of Ethics is authorized to address this issue and we recommend that you request an opinion or seek further guidance from them on this issue.
Thus, it is our opinion that concession stands may only be placed on city property pursuant to an agreement between the parties, preferably documented for audit purposes.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: _________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt
DATE RECEIVED: July 10, 2001
DATE RELEASED: August 9, 2001